   Case 2:19-cr-00134-JFC Document 111 Filed 04/14/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA




                                                       Crim. No. 19-134




                                   ORDER

       AND NOW this 14th day of April, 2020, in accordance with the opinion,

it is hereby ORDERED that the motion on behalf of defendant Terry Suggs, Jr.,

to modify the existing order of pretrial detention and release him from the

Allegheny County Jail in light of the COVID-19 pandemic (ECF No. 102) is

DENIED.



                                         /s/ Joy Flowers Conti
                                         Joy Flowers Conti
                                         Senior United States District Judge
